 In the Matter of BRUNSWIG DRUG COMPANY, EMPLOYERandINTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, LOCAL 542, AFL, PETITIONERIn the Matter of BRUNSWIG DRUG COMPANY, EMPLOYERandGROCERYWAREHOUSEMEN'S UNION, LOCAL 595, AFL, PETITIONERCases Nos. P21-R-3394 and 21-R-3447, respectively.-DecidedOctober 11, 1946Latham & Watkins, by Mr. Richard W. Lund,of Los Angeles,Calif., for the Employer.Cllr.Charles C. Cross,of Los Angeles, Calif., for Local 542.Mr. David Sokol,of Los Angeles, Calif., for Local 595.Katz, Gallagher, and Margolis,byMr. Victor E. Kaplan,of LosAngeles, Calif., for ILWU..21[r.Bernard Dunau,of counsel to the Board.DECISIONANDORDERUpon separate petitions duly filed a consolidated hearing in thiscase was held at Los Angeles, California, on July 30, 1946, beforeDavid Aaron, hearing officer.Thv hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF TILE EMPLOYERBrunswig Drug Company, a California corporation with mainoffices at Los Angeles, California, is engaged in the business of whole-saledrug and liquor distribution. It operates branches at LosAngeles, California; Long Beach, California; San Diego, California;Phoenix, Arizona; and Tucson, Arizona. Its annual purchases ofmerchandise, consisting mainly of drugs, pharmaceutical items, drugsundries, and liquor, exceed $1,000,000, of which more than 80 percentoriginates at points outside the State of California.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers, Local 542, herein called Local 542, is a labor organi-71 N L. R. B., No. 40.309 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDzation affiliated with the American Federation of Labor, claiming torepresent employees of the Employer.Grocery Warehousemen's Union, Local 595, herein called Local 595,isa labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.International Longshoremen's andWarehousemen's Union, Local26, Herein called the ILWU, is a labor organization affiliated with theCongress of Industrial Organizations, claiming to represent employeesof the Employer.III. THE ALLEGED APPROPRIATE UNITSLocal 595 requests a unit composed of all warehouse workersemployed at the Employer's East Second Street warehouse locatedin Los Angeles, California.Local 542 requests a unit comprising allthe warehouse workers employed at the Employer's Fifth Avenuewarehouse located in San Diego, California.The Employer and theILWU contend that the units are inappropriate because of a 9 yearhistory of collective bargaining on a multiple warehouse, multipleemployer basis.As part of its business, the Employer operates warehouses in LosAngeles, San Diego, Long Beach, Tucson, and Phoenix.Only theLos Angeles and the San Diego warehouses are involved in the presentproceeding.In Los Angeles the Employer operates warehouses located at EastSecond Street, North Main Street, Azusa Street, and Sunset Boule-vard-New High Street, respectively. In these 4 warehouses, theEmployer employs 223 warehouse workers, of whom the 20 workersemployed at the East Second Street warehouse comprise the requestedLosAngeles unit.The East Second Street warehouse is theEmployer's sole liquor distribution center in Los Angeles, and theNorth Main Street warehouse is the Employer's principal drug dis-tribution point in that city.The Azusa Street warehouse, locatedone-half block from the East Second Street installation and mannedby East Second Street workers, and the Sunset Boulevard-New HighStreetWarehouse, located one block from the North Main Streetoperation and serviced by the North Main Street workers; are bothused to store drug merchandise with which to feed the North MainStreet drug distribution activities.The warehouse working force at the East Second Street installationis composed of shipping clerks, receiving clerks, warehousemen, orderfillers, order checkers, and order packers.On a tonnage basis, 70 per-cent of their work is devoted to liquor handling and 30 percent tosundry drug handling.The flow of work in the warehouse is thesame whether liquor or drugs are handled, and consists in receiving, un- BRUNSWIG DRUG COMPANY311packing, and shelving merchandise, and in filling, checking, packing,and shipping customer's orders.Primarily, however, the drugs andkindred items at this warehouse are shipped to the North Main Streetwarehouse.Six employees in the basement concern themselves ex-clusively with liquor handling; the remaining 13 or 14 employees onthe main floor handle either drugs or liquor as need requires.The Second Street warehouse is under the supervision of a foremanwho has considerable discretion.He is responsible for liquor handlingto a, general liquor manager, and for drug handling to a superintendentof operations.Both these individuals are located at the North MainStreet offices, and are in turn responsible to a general manager andvice president.Hiring of employees at the East Second Street ware-house is effected by the liquor general manager; all East Second Streetpersonnel records are kept at the North Main Street warehouse; andwage rates in all the Los Angeles warehouses are identical.in January, 1947, at Vernon, Los Angeles, the Employer will com-plete construction of a warehouse, consisting of 2 buildings dividedby a spur track, to which will be moved all its present Los Angelesactivities.One building will house all liquor operations; the other willhouse all drug operations.The 20 employees at the East Second Streetwarehouse presently engaged in joint drug-liquor distribution will bereduced to about 12 engaged solely in liquor warehousing, and theremaining employees will be absorbed into drug warehousing.Turning to the Employer's San Diego activities, the, Employeroperates a warehouse at Fifth Avenue in San Diego at which wholesaledrug distribution is conducted along hues similar to those in LosAngeles.The 36 warehouse workers employed at this installation com-pose the requested unit.The San Diego and Los Angeles operationsare 125 miles apart; there is no interchange of personnel; and hiringand discharge is effected on a local level.However, San Diego per-sonnel records are kept in Los Angeles; pay-roll checks are drawn i nLos Angeles; the same wage scales prevail at both locations; the majorpersonnel policy is evidently formulated in Los Angeles.For about 9 years the ILIVU has represented the employees in therequested units as part of a broader bargaining unit.Followingseparate informal checks by the Employer of the IL\VU's majoritystatus among its Los Angeles and San Diego warehousemen, the Em-ployer and the ILWVU entered into a collective agreement on July 16,1937, embracing within a single unit all warehouse employees ofMcKesson & Robbins, Inc., and the Employer in Los Angeles and SanDiego.Five successive contracts through May 31, 1946, covering thesame employees in the broader unit were negotiated.A contract cur-rently in effect for the period between July 1, 1946, and Time 30, 1948,un] ess automatically renewed thereafter, provides that its applicability 312DECISIONS OF NATIONALLABOR RELATIONS BOARDto the employees here involved shall be held in abeyance pending thesettlement of the present representation question.The contractingparties to this last agreement are the ILAVU, the Employer, McKesson& Robbins, Inc., Morgan and Sampson, and J. S. O'Callaghan & Sons.The record does not disclose when the latter two employers joined incommon negotiations.The operations of the Employer and McKesson& Robbins, Inc., parallel each other, both maintaining warehouses inLos Angeles and San Diego, but the operations of the remaining em-ployers are confined to Los Angeles. These agreements have resultedin substantial economic benefits to the Employers' warehousemen.The Employer's San Diego warehousemen are members of Local 29of the ILWU, but they have delegated to Local 26 of the ILWU, theintervenor herein, the authority to bargain on their behalf in the beliefthat more effective representation could be procured by joint actionof San Diego and Los Angeles warehousemen through a commonagent.They share in the negotiations by the designation of a repre-sentative who participates in the bargaining as a member of a commonnegotiating committee.Grievances among San Diego warehousementhat cannot be settled on the steward level are processed through Local29.Local 26 intercedes in grievance matters when the situation isgrave involving, for example, the interpretation of a contractualprovision.Such considerations as may be validly urged to sustain the proprietyof the requested units in the absence of a history of collective bargain-ing lose their cogency where, as here, an effective bargaining relation-ship on a more comprehensive unit basis has existed for a number ofyears.'The disaffection of some employees from the contract unit isinsufficient to justify its impairment when its feasibility has beendemonstrated by the achievement of substantial economic benefits anduniform employment conditions. In view of the existing bargaininghistory on a broader basis, we find that the separate units sought by thePetitioners are inappropriate, and we sliall therefore dismiss thepetitions.ORDERUpon the basis of the foregoing findings of fact, and the entirerecord in this proceeding, the National Labor Relations Board herebyorders that the petitions for certifications of representatives of em-ployees of Brunswig Drug Company, Los Angeles, California, filedby International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local 542, AFL, and Grocery Ware-housemen's Union, Local 595, AFL, be, and they hereby are, dismissed.' SeeMatter of P. Lorillard Company,5S N L. R. B. 1112;Matter of Bethlehem-Fair-field Shipyard,Incorporated,58 N.,L R B. 579